Citation Nr: 1453591	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  10-44 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a compensable rating for a depressive disorder prior to January 23, 2014. 

3.  Entitlement to an increased rating in excess of 30 percent for a depressive disorder since January 23, 2014.  



ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1983 to September 1987 and December 1987 to December 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the RO in Louisville, Kentucky.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals no additional records which are pertinent to the present appeal.  

The Veteran was originally service connected for his depressive disorder in a July 1998 rating decision.  At the time, a noncompensable rating was assigned.  The Veteran filed a service connection claim for PTSD in September 2009 which VA also interpreted as a claim for an increased depressive disorder rating.  The RO assigned an effective date of September 28, 2009, the date of receipt of the claim for increase.  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court of Appeals for Veterans' Claims (Court) observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that time frame.  See 38 U.S.C.A. § 5110(b)(3) (West 2002).   As the Board is granting an increase, it has changed the effective date to April 27, 2009, the first date where there is evidence of an increase in the Veteran's depressive disorder.  There is no evidence that suggests an effective date earlier than one year before the date of the claim for increase.  

In an August 2014 rating decision, the RO increased the depressive disorder rating from noncompensable to 30 percent, effective January 23, 2014.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  There is a higher maximum rating and no waiver has been received.  Therefore, the issues are still on appeal.  

This claim was previously remanded by the Board in November 2013.  The requirements of the remand were fulfilled and the case was properly returned to the Board.  

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  From April 27, 2009 until January 23, 2014, the Veteran's depressive disorder was manifested by symptoms to include depression, anxiety, irritability, suspiciousness, chronic sleep impairment, and nightmares. 

2.  Since January 23, 2014, the Veteran's depressive disorder was manifested by symptoms such as depressed mood, loss of interest in pleasurable activities, low motivation, lack of energy, and loss of self-esteem which resulted in occupational and social impairment with occasional decrease in work efficiency.  



CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no higher, for a depressive disorder prior to January 23, 2014 is met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 3.400 (o), 4.1-4.7, 4.10, 4.130, Diagnostic Code 9434 (2014).  

2.  The criteria for a rating in excess of 30 percent for a depressive disorder since January 23, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.130, Diagnostic Code 9434 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in March 2010, January 2014, and August 2014.  There is no additional evidence that need be obtained.  

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has also held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Diagnostic Code 9434, major depressive disorder, is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a mental condition that has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication warrants a noncompensable rating.  

A 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.  

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  
 
A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

The maximum schedular 100 percent rating for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.130 (2014).  The DSM-IV contains a Global Assessment of Functioning scale, with scores ranging between zero and 100 percent.  Global Assessment of Functioning scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the Global Assessment of Functioning scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  DSM-IV at 44.  While Global Assessment of Functioning scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.  38 C.F.R. § 4.2 (2014).  

The Veteran attended VA outpatient treatment.  These records show an increase in disability beginning April 27, 2009, when the Veteran reported he was having nightly nightmares.  In May 2009, the Veteran was noted to have loss of interest in activities, irritation, depression, fear that someone was following him, and social withdrawal.  He also noted seeing shadows when he was tired.  June 2009 records note some depression and July 2009 added flat affect to his depression.  In August 2009, the Veteran was noted to have depression, anxiety, and insomnia.  The Veteran was also treated as a VA inpatient shortly before his claim for increase from August 28, 2009 to September 4, 2009.  His discharge noted GAF scores of 25 at admission and 55 at discharge.   His discharge summary noted an improvement in his depression during his inpatient stay, including denying depression and suicidal ideation. 

The Veteran was afforded a VA psychiatric examination in March 2010.  There, the Veteran admitted recurrent suicidal ideation but stated that his daughters prevented him from acting on them.  The examiner noted that the Veteran is in VA outpatient therapy for alcohol and drug abuse.  The Veteran related that he had a great deal of stress because he was separated from his wife and he had been fired from his job for stealing and that he expected to go to jail shortly.  He described his mood as low, less than human.  The Veteran has been married several times.  He is in touch with his son from his first marriage, but not his daughter.  The Veteran also has two daughters from his third marriage who he described as "the lights of my life."  He stated that he goes to see their events and interacts with them almost daily.  The Veteran's social functioning revolved around his daughters and his daily attendance of Alcoholics Anonymous or Narcotics Anonymous.  The examiner noted that the Veteran exhibited hand wringing, restlessness and tenseness.  The examiner administered the Personality Assessment Inventory (PAI).  The Veteran's answers to the PAI showed high elevations on several clinical scales including suicidality and depression.  The examiner noted that the Veteran's responses suggested his answers were not completely forthright, with possible exaggerations of symptoms and problems, but did not explain why.  The examiner diagnosed adjustment disorder with depressed mood and assigned a GAF score of 61.  The examiner stated that the Veteran's mental disorder symptoms were controlled by medication and were not severe enough to interfere with occupational and social functioning.  

The Veteran was afforded a VA examination in January 2014.  There, he was diagnosed with a major depressive disorder, manifested by symptoms such as depressed mood with feelings of sadness and pessimism, loss of interest in pleasurable activities, low motivation, lack of energy, and loss of self-esteem.  The examiner described the Veteran's impairment as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that he saw his children from his first marriage more frequently and that he called his mother once a week.  He reported few friends and that he did not socialize often.  He stated he enjoyed fishing and taking his daughters shopping at garage sales and flea markets.  The examiner noted constricted affect, difficulty concentrating, and panic attacks.  No frequency was noted for the attacks, though stress, confrontation and unfamiliar situations were noted to be triggers.   The examiner again administered the PAI and similar results were found to those of the March 2010 examination.  The examiner diagnosed a recurrence of the major depressive disorder noted during the Veteran's service.  

The Veteran was also afforded an August 2014 PTSD examination which is pertinent because it described the Veteran's current psychiatric symptoms.  There, the examiner noted the Veteran was experiencing mild anxiety regarding his new job, losing his fourth wife and attempting to establish a new romantic relationship.  The examiner also noted that it was not possible to differentiate which symptoms are due to each diagnosis.  The examiner noted occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner noted sleep impairment, some disturbing dreams, avoidance thoughts, and exaggerated startle response.  

Further records show consistent treatment with some progress, though the Veteran was noted in April 2014 to have just ended a two-week relapse in his sobriety, but he stated at treatment that he was sober once more and attending AA meetings.  

For the period from April 27, 2009 until January 23, 2014, the criteria for a rating of 30 percent, but no higher, have been met.  The Veteran's psychiatric symptoms for that period included depressed mood and anxiety with some difficulty in social functioning, but were controlled by medication.  The Veteran exhibited some paranoia and flattened affect, but no panic attacks, speech difficulties, or impairment of memory.  The Veteran frequently admitted depression, but no impaired judgment or abstract thinking.  He self-described his mood as very low.  The Veteran's GAF score ranged from 25 at his inpatient admission, showing inability to function in most areas, to 61, indicative of some mild symptoms.  The March 2010 examiner noted that the Veteran's responses suggested his answers were not completely forthright, with possible exaggerations of symptoms and problems, but did not explain or provide a basis for this opinion.  The Veteran's social functioning revolved around his daughter's events and his daily attendance of Alcoholics and Narcotics Anonymous.  

As the RO determined that the Veteran's September 2009 claim for service connection for PTSD (the subject of the attached remand) was also a claim for increase for his service-connected depression, the Board must look at the evidence prior to one year before the claim.  The effective date on an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, and otherwise the date of receipt of the claim. 38 C.F.R. § 3.400(o)(2) (2013).  Thus, the Board determined that the evidence supports and effective date of April 27, 2009 for the grant of 30 percent.  There is no evidence to support an earlier effective date back to September 2008, 1 year prior to the claim date.

For the period since January 23, 2014, the Veteran's symptoms do not warrant an evaluation in excess of 30 percent.  The Veteran was generally functioning satisfactorily, with routine behavior, self-care, and conversation normal with symptoms such as depressed mood with feelings of sadness and pessimism, loss of interest in pleasurable activities, low motivation, lack of energy, loss of self-esteem, panic attacks, exaggerated startle response, and chronic sleep impairment.  The Veteran did not give a frequency to his panic attacks but noted they were triggered by events such as confrontation and stress.  The Veteran had some constricted affect, though it was not flattened.  He was not noted to have difficulty in understanding complex commands, impairment of short- and long-term memory, or to forget to complete tasks or any impaired judgment, impaired abstract thinking or disturbances of motivation.  He did have some difficulty in establishing and maintaining effective work and social relationships as noted by his four marriages and series of jobs, but he reported good relationships with his children, with whom he enjoyed going out, and a few friends.  

Staged ratings are inapplicable as the Veteran's symptoms are unchanged during each period on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered whether the Veteran's disabilities warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule. As outlined above, the Veteran has symptoms such as depression, anxiety, sleep impairment, suspiciousness, irritability, and exaggerated startle response.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9434.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Code 9434 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted.  

As the preponderance of the evidence is against the claims, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to a rating of 30 percent, but no higher, for a depressive disorder from prior to January 23, 2014 is granted.  

Entitlement to an increased rating in excess of 30 percent for a depressive disorder since January 23, 2014 in denied.  


REMAND

The Board must remand the issue of service connection for PTSD for an addendum opinion.  

Here, there is contradictory evidence regarding the Veteran's diagnosis.  The Veteran has been frequently diagnosed with PTSD by his VA outpatient clinicians, some of whom note this diagnosis was made in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM).  Examples of such diagnoses are as recently as April 2014 (noted to be in accordance with DSM) and as far back as August 2009.  None of the VA examinations afforded to the Veteran diagnosed him with PTSD. 

The Veteran has given many statements regarding his experiences and stressors as a Military Policeman in service.  The Veteran is competent to describe the events he experienced during service.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  As the Veteran's PTSD was not diagnosed in service and his stressors are not based on combat, fear of hostile military or terrorist activity, and he was not a prisoner of war, corroboration of his stressor is needed.  38 C.F.R. § 3.304(f).  One stressor event the Veteran described was a 1994 shooting at Fort Knox to which he responded.  In a February 2010 letter, the Joint Records Research Center conceded the stressor on the basis that the Veteran was stationed at Fort Knox during the event and given his duties was likely called to the scene.   

Therefore, the Board needs a medical opinion on whether this verified stressor is related to the Veteran's PTSD.  As the Board cannot draw its own medical conclusions, it must remand for an opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

3.  After numbers 1 and 2 have been completed, the Veteran should be afforded a VA addendum opinion to address the etiology of his conceded PTSD.  The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in each examination report.  

The examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's PTSD is related to his active service, taking into account and that VA has conceded both a diagnosis of PTSD in accordance with DSM and that the Veteran has a verified in-service stressor in the 1994 Fort Knox shooting.  

All opinions expressed by the examiners must be accompanied by a complete explanation based on medical facts of case as well as any pertinent medical principles.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


